      Case 1:19-cv-00082 Document 40 Filed on 01/19/21 in TXSD Page 1 of 3
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                  UNITED STATES DISTRICT COURT                                       January 19, 2021
                                   SOUTHERN DISTRICT OF TEXAS                                       Nathan Ochsner, Clerk
                                     BROWNSVILLE DIVISION

JOSE MANUEL PORTILLO-GUERRERO                           §
                                                        §
         Petitioner                                     §
VS.                                                     §    CIVIL ACTION NO. 1:19-CV-082
                                                        §
UNITED STATES OF AMERICA                                §

         AMENDED ORDER ADOPTING REPORT AND RECOMMENDATIONS1

        In May of 2019, Petitioner Jose Manuel Portillo-Guerrero filed a motion to vacate, set

aside or correct his sentence, pursuant to 28 U.S.C. § 2255, alleging that his trial attorney provided

ineffective assistance by counseling him not to appeal the Judgment in his initial case. (Doc. 1, 4)

Portillo initially proceeded pro se, but was later appointed counsel.

        The Government moved for dismissal, arguing that Portillo’s motion was time-barred, or

alternatively, that his cause of action was substantively defective because he did not allege that

his attorney had disregarded an explicit instruction to file a notice of appeal. (Motion, Doc. 11, 2–

4)

        The United States Magistrate Judge held an evidentiary hearing, and then issued a Report

and Recommendation (Doc. 33) recommending that the Government’s Motion to Dismiss be

granted. After the deadline to file objections had passed, and on the same day that this Court

issued an Order adopting the Report and Recommendation, Portillo’s counsel requested leave to

file objections after the deadline. (Motion, Doc. 35; Objections, Doc. 36) The Court granted leave

and withdrew the Order adopting the Report and Recommendation. (Order, Doc. 37) In addition,

after the Court issued its original Order Adopting Report and Recommendations (Doc. 34),

Portillo himself, apparently under the impression that his counsel had filed no objections and

unaware that his counsel had been given leave to submit objections after the deadline, filed

additional objections. (Portillo Objs., Doc. 39).


1The Court issues this Amended Order to consider the objections that Jose Manuel Portillo Guerrero filed after the
Court issued its original Order Adopting the Report and Recommendations (Doc. 34).
      Case 1:19-cv-00082 Document 40 Filed on 01/19/21 in TXSD Page 2 of 3



       The Court has conducted a de novo review of the record and the applicable law. In his

objections to the Report and Recommendation, Portillo, both through his counsel and

individually, largely re-urges the arguments he presented to the Magistrate Judge. The Report

and Recommendation ably and correctly addresses those arguments.

       Portillo’s counsel makes one objection not directly addressed in the Report and

Recommendation, namely, that his trial attorney’s testimony that he could not recall being

instructed to file an appeal should be resolved in his favor. (Objections, Doc. 36, 2; Portillo Objs.,

Doc. 39, 2–3) The Magistrate Judge heard this testimony at the evidentiary hearing, and found

the testimony by Portillo’s trial attorney that he did not recall being instructed by Portillo to file

an appeal to be more credible than Portillo’s testimony that he had done so. (R&R, Doc. 33, 12;

Transcript, Doc. 31, 7–8) The Court has reviewed the transcript and accepts the Magistrate

Judge’s credibility assessment. Louis v. Blackburn, 630 F.2d 1105, 1109 (5th Cir. 1980) (“[A]

district judge may accept a magistrate’s findings concerning credibility and not violate due

process.”).

       The Court concludes that the Government’s Motion to Dismiss should be granted.

       Accordingly, the Court OVERRULES Portillo’s objections and ADOPTS the Report and

Recommendation (Doc. 33). It is:

       ORDERED that the government’s Motion to Dismiss (Doc. 11) is GRANTED; and

       ORDERED that Petitioner Jose Manuel Portillo-Guerrero’s Motion under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody is DISMISSED

as untimely filed, or alternatively, DENIED as unsupported by the record.

       In addition, the Court finds that no outstanding issue would be debatable among jurists of

reason, and that Portillo fails to make a “substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). Accordingly, the Court DENIES the request for a Certificate of

Appealability.
Case 1:19-cv-00082 Document 40 Filed on 01/19/21 in TXSD Page 3 of 3



 The Clerk of Court is directed to close this matter.

 Signed on January 19, 2021.



                                            ____________________________
                                            Fernando Rodriguez, Jr.
                                            United States District Judge
